DETAILED ACTION
This is in response to Applicant’s reply dated 10/21/21.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-2, 6, and 13 are objected to because of the following informalities.  In claim 1, the phrase “the fixed locations” is unclear.  Claim 6 is objected to because of the following informalities: “the housing” lacks antecedent basis.  In claims 2 and 13, the phrase “the transceivers” is not clear.  Transceivers being referred to cannot be ascertained.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2, and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the phrase “the fixed locations” is indefinite because it is not clear whether it refers to “one or more first fixed locations”, “one or more second fixed locations”, or “one or more first fixed location and one or more second fixed locations”.  In claims 2 and 13, “the transceivers” is indefinite because it is not clear which transceivers are being referred to.  Appropriate correction is required.

Double Patenting
As per Applicant’s amendment, the rejection of Claims 1-6,8, 10-12, 14, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-12, 14, and 16-19 of U.S. Patent No. 10,812,992 is withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Henry (US 2019/0305413).

Regarding Claim 1 (Currently Amended),
A system, comprising: 

one or more antennas to focus on one or more predetermined targets [Henry: 0182; Fig. 15; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522; 0178; system 1500 can have additional instances of the distribution systems 1550 and 1560 for providing voice and/or data services to mobile devices 1522-1524 and establishments 1542 as shown in FIG. 15]; 

one or more millimeter wave transceivers coupled to the one or more antennas [Henry: 0380; turning now to FIG. 44C, a block diagram illustrating an example (i.e. 30-110GHz), non-limiting embodiment of downlink and uplink communication techniques for enabling a base station to communicate with the communication nodes 4404 of FIG. 44A is shown; 0406; an antenna of each of the antenna systems 4604A and 4604B (which can serve as a transmitting antenna, receiving antenna, or both) can be coupled to the utility pole 4602 with an orientation device 4620 such as a gimbal shown in FIG. 46C; the orientation device 4620 can include a mechanism for pivoting the antenna of each of the antenna systems 4604A and 4604B according to a roll 4622, pitch 4624, and/or yaw 4626; the orientation device 4620 can include controllable actuators (not shown) that can selectively control the roll 4622, pitch 4624, and/or yaw the transceiver 210 generates an electromagnetic wave based on the communication signal 110 or 112 to convey the data; the electromagnetic wave has at least one carrier frequency and at least one corresponding wavelength; the carrier frequency can be within a millimeter-wave frequency band of 30 GHz-300 GHz; 0089; such electromagnetic waves can operate at millimeter wave frequencies (e.g., 30 to 300 GHz), or lower than microwave frequencies such as 300 MHz to 30 GHz. Electromagnetic waves can be induced to propagate along a transmission medium by a coupling device, such as: a strip, arc or other length of dielectric material; a millimeter wave integrated circuit (MMIC), a horn, monopole, dipole, rod, slot, patch, planar or other antenna; an array of antennas; a magnetic resonant cavity or other resonant coupler; a coil, a strip line, a coaxial waveguide, a hollow waveguide, or other waveguide and/or other coupling device]; and 

a processor to control the one or more transceivers and one or more antennas in communication with the predetermined target [Henry: 0182; Fig. 15; a transmission device 1506, such as transmission device 101 or 102 presented in conjunction with FIG. 1, can transmit a signal from base station device 1504 to antennas 1512 and 1514 via utility or power line(s) that connect the utility poles 1516, 1518, and 1520; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522; 0113; the training controller 230 generates feedback data that indicates the selection of candidate frequenc(ies) or/and guided wave mode(s) and sends the feedback data to the transceiver 210 for transmission to the transmission device 101; 0154; a coupler 

	wherein the one or more antennas is in one or more first fixed locations and the one or more predetermined targets are in one or more second fixed locations, wherein the one or more millimeter wave transceivers wirelessly connect devices at the fixed locations using 5G protocols [Henry: antenna in fixed location == antenna on a pole; target in fixed location == establishment; 0178; system 1500 can have additional instances of the distribution systems 1550 and 1560 for providing voice and/or data services to mobile devices 1522-1524 and establishments 1542 as shown in FIG. 15; 0182; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522; 0184; the transmission device 1510 can be tethered to the establishments 1542 by one or more wired connections or a wireless interface; ; 0108; the transceiver 210 generates an electromagnetic wave based on the communication signal 110 or 112 to convey the data; the electromagnetic wave has at least one carrier frequency and at least one corresponding wavelength; the carrier frequency can be within a millimeter-wave frequency band of 30 GHz-300 GHz; 0155; the transmitter/receiver device 1006 launches and receives waves (e.g., guided wave 1004 onto stub coupler 1002); the guided waves 1004 can be used to transport signals received from and sent to a host device, base station, mobile devices, a building or other device by way of a communications interface 1008; the communications interface 1008 can comprise a wireless interface for interfacing to the host device, base station, mobile devices, a building or other device utilizing any of various present or LTE, WiFi, WiMAX, IEEE 802.xx, 5G, etc.); 0417; the base station or access point 4722 can include a 4G, 5G, or higher generation base station, an access point that operates via an 802.11 standard such as 802.1 in, 802.11ac, 802.11ag, 802.11agn or other wireless access terminal].

Regarding Claim 3 (Currently Amended),
wherein the processor is coupled to fiber optics cable to communicate with a cloud-based radio access network (RAN) or a remote RAN with software-defined networking (SDN) and with separation of a control plane and a data plane that aligns with the SDN and network functions virtualization (NFV) including service chaining and network slicing [Henry: cloud-based RAN == communications network; 0421; the communications network 4725 can include wired, optical and/or wireless links and the network elements 4750, 4752, 4754, 4756, etc. can include service switching points, signal transfer points, service control points, network gateways, media distribution hubs, servers, firewalls, routers, edge devices, switches and other network nodes for routing and controlling communications traffic over wired, optical and wireless links as part of the Internet and other public networks; 0415; the communications network 4725 can include a circuit switched or packet switched network, a voice over Internet protocol (VoIP) network, Internet protocol (IP) network, a cable network, a passive or active optical network, a 4G, 5G, or higher generation wireless access network; 428; the virtualized network function cloud 4825 interfaces with the transport layer 4850 to provide the virtual network elements 4830, 4832, 4834, etc. to provide specific NFVs]. 


Regarding Claim 4,
comprising an edge neural network that performs predictive maintenance, remote monitoring, video surveillance, voice processing, behavior analytics, situational awareness, and contextual awareness [Henry: 0426; a traditional network element 150 (shown in FIG. 1), such as an edge router can be implemented via a virtual network element 4830 composed of NFV software modules, merchant silicon, and associated controllers; the software can be written so that increasing workload consumes incremental resources from a common resource pool, and moreover so that it's elastic: so the resources are only consumed when needed; in a similar fashion, other network elements such as other routers, switches, edge caches, and middle-boxes are instantiated from the common resource pool; such sharing of infrastructure across a broad set of uses makes planning and growing infrastructure easier to manage; 0471; one or more of the embodiments can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing UE behavior, operator preferences, historical information, receiving extrinsic information); for example, SVMs can be configured via a learning or training phase within a classifier constructor and feature selection module; 0215; the waveguide system 1602 can be configured to monitor mitigation of the disturbance by transmitting test signals on the power line 1610 to determine when the disturbance has been removed;0206; the messages can be voice messages, streaming video, and/or other data/information exchanged between communication devices communicatively coupled to the communication system 1655; the waveguide system 1602 (or the actual or predicted occurrence of a disturbance in the communication system 1655 that can affect communications originating from (e.g., transmitted by) or received by the waveguide system 1602; the waveguide system 1602 (or the sensors 1604) can process temperature data, signal reflection data, loss of energy data, noise data, vibration data, environmental data, or any combination thereof to make this determination. The waveguide system 1602 (or the sensors 1604) may also detect, identify, estimate, or predict the source of the disturbance and/or its location in the communication system 1655]. 

Regarding Claim 7,
wherein the processor moves MEMS actuators or motors coupled to the antennas [Henry: 0406; an antenna of each of the antenna systems 4604A and 4604B (which can serve as a transmitting antenna, receiving antenna, or both) can be coupled to the utility pole 4602 with an orientation device 4620 such as a gimbal shown in FIG. 46C; the orientation device 4620 can include a mechanism for pivoting the antenna of each of the antenna systems 4604A and 4604B according to a roll 4622, pitch 4624, and/or yaw 4626; the orientation device 4620 can include controllable actuators (not shown) that can selectively control the roll 4622, pitch 4624, and/or yaw 4626 of the antenna of each of the antenna systems 4604A and 4604B; 0407; a processor of the antenna systems 4604A and 4604B can be configured to perform image processing on images produced by the camera of each of the antenna systems 4604A and 4604B to controlling one or more actuators of the orientation device 4620]. 

Regarding Claim 8,
wherein each antenna is independently steerable [Henry: 0406; an antenna of each of the antenna systems 4604A and 4604B (which can serve as a transmitting antenna, receiving antenna, or both) can be coupled to the utility pole 4602 with an orientation device 4620 such as a gimbal shown in FIG. 46C; the orientation device 4620 can include a mechanism for pivoting the antenna of each of the antenna systems 4604A and 4604B according to a roll 4622, pitch 4624, and/or yaw 4626; the orientation device 4620 can include controllable actuators (not shown) that can selectively control the roll 4622, pitch 4624, and/or yaw 4626 of the antenna of each of the antenna systems 4604A and 4604B; 0407; a processor of the antenna systems 4604A and 4604B can be configured to perform image processing on images produced by the camera of each of the antenna systems 4604A and 4604B to achieve a longitudinal alignment of the antenna with the cable 4606 by controlling one or more actuators of the orientation device 4620]. 

Regarding Claim 10,
wherein processor focuses 5G signals to the target with iterative changes in orientations of the antennas [0407; a processor of the antenna systems 4604A and 4604B can be configured to perform image processing on images produced by the camera of each of the antenna systems 4604A and 4604B to achieve a longitudinal controlling one or more actuators of the orientation device 4620]. 

Regarding Claim 11,
comprising a neural network coupled to a control plane, a management plane, or a data plane to optimize 5G parameters [Henry: 5G parameters == ranking or priority of cell sites; 0470; other directed and undirected model classification approaches comprise, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence can be employed; the classifier can be employed to determine a ranking or priority of the each cell site of the acquired network; a classifier is a function that maps an input attribute vector, x=(x1, x2, x3, x4, . . . , xn), to a confidence that the input belongs to a class, that is, f(x)=confidence (class); 0107; the communications interface 205 can include a wireless interface for receiving a wireless communication signal in accordance with a wireless standard protocol such as LTE; 0155; communications interface 1008 can comprise a wireless interface for interfacing to the host device, base station, mobile devices, a building or other device utilizing any of various present or future wireless signaling protocols (e.g., LTE, WiFi, WiMAX, IEEE 802.xx, 5G, etc.)]. 

Regarding Claim 12,
comprising one or more cameras and sensors to capture security information [Henry: 0407; a processor of the antenna systems 4604A and 4604B can be configured to perform image processing on images produced by the camera of each of the antenna systems 4604A and 4604B to achieve a longitudinal alignment of the antenna with the cable 4606 by controlling one or more actuators of the orientation device 4620; 0172; repeater device 1306 can include sensors, or be in communication with sensors (or a network management system 1601 depicted in FIG. 16A) that indicate conditions that can affect the transmission; 0193; the sensors 1604 can comprise an image sensor 1604g; 0202; the image sensor 1604g can be a digital camera (e.g., a charged coupled device or CCD imager, infrared camera, etc.) for capturing images in a vicinity of the waveguide system 1602; the image sensor 1604g can be designed such that no electromechanical mechanism is needed in order to obtain the multiple perspectives]. 

Regarding Claim 14,
comprising a camera for individual identity identification [Henry: individual identity == longitudinal alignment of antenna; 0407; a processor of the antenna systems 4604A and 4604B can be configured to perform image processing on images produced by the camera of each of the antenna systems 4604A and 4604B to achieve a longitudinal alignment of the antenna with the cable 4606 by controlling one or more actuators of the orientation device 4620]. 

Regarding Claim 15,
wherein the processor analyzes walking gaits and facial features for identity identification [Henry: analyze gait and facial features == perform image processing; 0407; a processor of the antenna systems 4604A and 4604B can be configured to perform image processing on images produced by the camera of each of the antenna systems 4604A and 4604B to achieve a longitudinal alignment of the antenna with the cable 4606 by controlling one or more actuators of the orientation device 4620; 0193; sensors 1604 can comprise one or more of a temperature sensor 1604a, a disturbance detection sensor 1604b, a loss of energy sensor 1604c, a noise sensor 1604d, a vibration sensor 1604e, an environmental (e.g., weather) sensor 1604f, and/or an image sensor 1604g; 0202; the image sensor 1604g can be a digital camera (e.g., a charged coupled device or CCD imager, infrared camera, etc.) for capturing images in a vicinity of the waveguide system 1602; the image sensor 1604g can include an electromechanical mechanism to control movement (e.g., actual position or focal points/zooms) of the camera for inspecting the power line 1610 from multiple perspectives (e.g., top surface, bottom surface, left surface, right surface and so on). Alternatively, the image sensor 1604g can be designed such that no electromechanical mechanism is needed in order to obtain the multiple perspectives]. 

Regarding Claim 16,
wherein the processor analyzes sound captured using a microphone to determine events in progress [Henry: microphone == noise sensor; 0206; the waveguide system 1602 (or the sensors 1604 themselves) can determine from the sensing data an actual or predicted occurrence of a disturbance in the communication system 1655 that can affect communications originating from (e.g., transmitted by) or received by the waveguide system 1602; the waveguide system 1602 (or the sensors 1604) can process temperature data, signal reflection data, loss of energy data, noise data, a noise sensor 1604d, a vibration sensor 1604e, an environmental (e.g., weather) sensor 1604f, and/or an image sensor 1604g].

Regarding Claim 17,
comprising an edge processor to provide local edge processing for Internet-of-Things (IOT) sensors [Henry: edge learning machine == artificial intelligence; 0470; artificial intelligence can be used in optional training controller 230 evaluate and select candidate frequencies, modulation schemes, MIMO modes, and/or guided wave modes in order to maximize transfer efficiency; 0110; the transmission device 101 or 102 includes an optional training controller 230; the training controller 230 selects the carrier frequencies, modulation schemes and/or guided wave modes for the guided electromagnetic waves based on testing of the transmission medium 125, environmental conditions and/or feedback data received by the transceiver 210 from at least one remote transmission device; 0171; a bidirectional repeater device 1306 is presented for use in a transmission device, such as transmission device 101 or 102 presented in conjunction with FIG. 1; 0172; based on the feedback received from the sensors, the repeater device 1306 can make the determination about whether to keep the transmission along the same wire. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Saturley (US 2019/0269035).

Regarding Claim 2 (Currently Amended),
Henry teaches:


However, Henry does not teach that one or more transceivers [is] coupled to at least one heat spreader with a boiling or evaporation microstructure surface including microporous structures.

Saturley teaches:
wherein the one or more millimeter wave transceivers is coupled to at least one heat spreader with a boiling or evaporation microstructure surface including microporous structures [Saturley: 0002; heat sinks are used to cool high power components in many different electronic assemblies, e.g., computers, networking transceivers, switch circuitry, etc.; to improve heat sink performance, one or more heat pipes (with a higher thermal conductivity than solid materials) may be added to the system; at the hot interface of a heat pipe, a liquid in contact with a thermally conductive solid surface turns into a vapor by absorbing heat from that surface; the vapor then travels along the heat pipe to the cold interface and condenses back into a liquid--releasing the latent heat; the liquid then returns to the hot interface through either capillary action, centrifugal force, or gravity, and the cycle repeats]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Henry and Saturley in order to move heat away from components to heat sinks where thermal energy may be dissipated into the environment [Saturley: 0003].

Regarding Claim 5 (Currently Amended),
comprising a client device in communication with the one or more millimeter wave transceivers [Henry: 0108; the transceiver 210 generates an electromagnetic wave based on the communication signal 110 or 112 to convey the data; the electromagnetic wave has at least one carrier frequency and at least one corresponding wavelength; the carrier frequency can be within a millimeter-wave frequency band of 30 GHz-300 GHz; system 1500 can have additional instances of the distribution systems 1550 and 1560 for providing voice and/or data services to mobile devices establishments 1542 as shown in FIG. 15; 0182; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522].

However, Henry does not teach that client device includes a heat spreader with microporous structures.

Saturley teaches:
wherein the client device includes a heat spreader with microporous structures [Saturley: 0002; heat sinks are used to cool high power components in many different electronic assemblies, e.g., computers, networking equipment, optical modems, lasers, transceivers, switch circuitry, etc.; to improve heat sink performance, one or more heat pipes (with a higher thermal conductivity than solid materials) may be added to the system; at the hot interface of a heat pipe, a liquid in contact with a thermally conductive solid surface turns into a vapor by absorbing heat from that surface; the vapor then travels along the heat pipe to the cold interface and condenses back into a liquid--releasing the latent heat; the liquid then returns to the hot interface through either capillary action, centrifugal force, or gravity, and the cycle repeats]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Henry and Saturley in order to move heat away from components to heat sinks where thermal energy may be dissipated into the environment [Saturley: 0003].

Regarding Claim 6,
	wherein the housing comprises a second moveable surface, each opposing surface has at least one antenna thereon [Henry: 0286: the one or more waveguide systems integrated in the antenna mount of FIG. 20D can be configured to utilize combinations of the dielectric antennas 1901 in a wide range of multi-input multi-output (MIMO) transmission and reception techniques; in yet other embodiments, the antenna mount of FIG. 20D can be adapted with two or more stacks of the antenna arrays shown in FIG. 20E].

Regarding Claim 18 (Currently Amended),
A system, comprising:
one or more antennas to focus on one or more predetermined targets [Henry: 0182; Fig. 15; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522; 0178; system 1500 can have additional instances of the distribution systems 1550 and 1560 for providing voice and/or data services to mobile devices 1522-1524 and establishments 1542 as shown in FIG. 15];

a processor to control the one or more transceivers and one or more antennas in communication with the predetermined target using 5G protocols [Henry: 0182; Fig. 15; a transmission device 1506, such as transmission device 101 or 102 presented in conjunction with FIG. 1, can transmit a signal from base station device 1504 to antennas 1512 and 1514 via utility or power line(s) that connect the utility poles 1516, 1518, and 1520; an antenna 1512 can wireless transmit the downshifted signal to the training controller 230 generates feedback data that indicates the selection of candidate frequenc(ies) or/and guided wave mode(s) and sends the feedback data to the transceiver 210 for transmission to the transmission device 101; 0154; a coupler and transceiver system in accordance with various aspects described herein; the system is an example of transmission device 101 or 102; 0155; the transmitter/receiver device 1006 launches and receives waves (e.g., guided wave 1004 onto stub coupler 1002); the guided waves 1004 can be used to transport signals received from and sent to a host device, base station, mobile devices, a building or other device by way of a communications interface 1008; the communications interface 1008 can comprise a wireless interface for interfacing to the host device, base station, mobile devices, a building or other device utilizing any of various present or future wireless signaling protocols (e.g., LTE, WiFi, WiMAX, IEEE 802.xx, 5G, etc.)]; and

an edge learning machine that uses pre-trained models and modifies the pre-trained models for a selected task [Henry: 0407: the embodiments (e.g., in connection with automatically identifying acquired cell sites that provide a maximum value/benefit after addition to an existing communication network) can employ various AI-based schemes for carrying out various embodiments thereof; a support vector machine (SVM) is an example of a classifier that can be employed; other directed and undirected model classification approaches comprise, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence can be employed]. 

However, Henry does not teach that one or more transceivers [is] coupled to at least one heat spreader with a boiling or evaporation microstructure surface and coupled to the one or more antennas.

Saturley teaches:
one or more transceivers coupled to at least one heat spreader with a boiling or evaporation microstructure surface and coupled to the one or more antennas [Saturley: 0002; heat sinks are used to cool high power components in many different electronic assemblies, e.g., computers, networking equipment, optical modems, lasers, transceivers, switch circuitry, etc.; to improve heat sink performance, one or more heat pipes (with a higher thermal conductivity than solid materials) may be added to the system; at the hot interface of a heat pipe, a liquid in contact with a thermally conductive solid surface turns into a vapor by absorbing heat from that surface; the vapor then travels along the heat pipe to the cold interface and condenses back into a liquid--releasing the latent heat. The liquid then returns to the hot interface through either capillary action, centrifugal force, or gravity, and the cycle repeats].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Henry and Saturley in order to move heat away from components to heat sinks where thermal energy may be dissipated into the environment [Saturley: 0003].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Ouderkirk (US 10,698,483).

Regarding Claim 9,
Henry teaches that the image sensor 1604g can be a digital camera (e.g., a charged coupled device or CCD imager, infrared camera, etc.) for capturing images in a vicinity of the waveguide system 1602 [Henry: 0202].

However, Henry does not teach Fresnel lenses to improve signal to noise ratio (SNR).

Ouderkirk teaches:
comprising one or more Fresnel lenses to improve signal to noise ratio (SNR) [Ouderkirk: Col. 13 / lines The optical subsystem 804 may include, for example, an optical lens configured to cause light containing the image 814 to converge at or near a pupil 816 of the user's eye 801; in some examples, the optical subsystem 804 may include any number of lenses (e.g., Fresnel lenses, convex lenses, concave lenses), apertures, filters, mirrors, prisms, and/or other optical components, possibly in combination with actuators and/or other devices; for example, the actuators and/or other devices may translate and/or rotate one or more of the optical components to alter one or more aspects of the image 814. Further, various mechanical couplings may serve to maintain the relative spacing and/or the orientation of the optical components in any suitable combination; Col. 9 / lines 51-55; the relatively larger sensing elements 402 of the present disclosure may enable the collection of more light per sensing element may reduce a signal-to-noise ratio ("SNR") and may increase light sensitivity compared to conventional sensing elements]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Henry and Ouderkirk in order to reduce SNR and increase light sensitivity [Ouderkirk: Col. 9 / lines 51-55].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Pandya (US 2019/0081387).

Regarding Claim 13 (Currently Amended),
Henry teaches:
comprising a client device with … antennas placed on sides of the client device to receive signals from the transceivers [Henry: 0178; system 1500 can have additional instances of the distribution systems 1550 and 1560 for providing voice and/or data services to mobile devices 1522-1524 and establishments 1542 as shown in FIG. 15; 0182; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522; 0184; the transmission device 1510 can be tethered to the establishments 1542 by one or more wired connections or a wireless interface; ; 0108; the transceiver 210 generates an electromagnetic wave based on the communication signal 110 or 112 to convey the data; the electromagnetic wave has at least one carrier frequency and at least one corresponding wavelength; the carrier frequency can be within a millimeter-wave frequency band of 30 GHz-300 GHz]. 

However, Henry does not teach printed antennas.

Pandya teaches:
a client device with printed antennas placed on sides of the client device … [Pandya: 0040; FIG. 3 is a simplified cross-sectional side view of device 100 showing how a display-integrated antenna such as antenna 103 in display 110 for device 100 may be formed within a cavity formed from housing 106; antenna 103F of FIG. 3 has an antenna element such as element 302 (sometimes referred to as an antenna emitting/receiving element) coupled to an antenna feed such as feed 300. Feed 300 may have a positive antenna feed terminal such as positive antenna feed terminal 304 and a ground antenna feed terminal such as ground antenna feed terminal 306; positive antenna feed terminal 304 is coupled to antenna emitting/receiving element 302. Ground antenna feed terminal 306 is coupled to ground (e.g., to metal sidewall portions of housing 106 and other conductive structures around element 302 such as printed circuit structures to form an antenna cavity in the example of FIG. 3)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Henry and Pandya in order to integrate one or more antennas into a compact portable electronic device [Pandya: 0003].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Jarrell (US 9,087,451).

Regarding Claim 19 (Currently Amended),
Henry teaches that the image sensor 1604g can be a digital camera (e.g., a charged coupled device or CCD imager, infrared camera, etc.) for capturing images in a vicinity of the waveguide system 1602 [Henry: 0202].

However, Henry does not teach that cellular device [emits] a person to vehicle (P2V) or a vehicle to person (V2P) safety message.

Jarrell teaches:
comprising a cellular device for a person, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message [Jarrell: person crossing a street == pedestrian traffic; Col. 10 / lines 14-16, 24-32, 38-43; the communications station 101 can provide the UAV 150 with an indication of one or more areas to avoid; the no-fly zone 159 may correspond to an area that is temporarily restricted due to a temporary condition or situation; examples of such temporary conditions or situations can include pedestrian traffic; if a communications station 101 determines that a UAV 150 is flying in a no-fly zone 159, is flying within a predetermined distance of a no-fly zone 159, or appears to be on course towards a no-fly zone 159, the communications station 101 may transmit a warning message for receipt by the UAV 150 Col. 5 / lines 51-53; communications stations 101 (e.g., stations 101a, 101b, 101c, 101d, 101e, 101f), may be positioned on streetlights, traffic lights, utility poles].

. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Saturley (US 2019/0269035) and further in view of Lau (US 2018/0189238).

Regarding Claim 20 (Currently Amended),
A system, comprising:
one or more antennas to focus on one or more predetermined targets [Henry: 0182; Fig. 15; an antenna 1512 can wireless transmit the downshifted signal to mobile device 1522; 0178; system 1500 can have additional instances of the distribution systems 1550 and 1560 for providing voice and/or data services to mobile devices 1522-1524 and establishments 1542 as shown in FIG. 15];

a processor to control the one or more transceivers and one or more antennas in communication with the predetermined target using 5G protocols [Henry: 0182; Fig. 15; a transmission device 1506, such as transmission device 101 or 102 presented in conjunction with FIG. 1, can transmit a signal from base station device 1504 to antennas 1512 and 1514 via utility or power line(s) that connect the utility poles 1516, 1518, and 1520; an antenna 1512 can wireless transmit the downshifted signal to the training controller 230 generates feedback data that indicates the selection of candidate frequenc(ies) or/and guided wave mode(s) and sends the feedback data to the transceiver 210 for transmission to the transmission device 101; 0154; a coupler and transceiver system in accordance with various aspects described herein; the system is an example of transmission device 101 or 102; 0155; the transmitter/receiver device 1006 launches and receives waves (e.g., guided wave 1004 onto stub coupler 1002); the guided waves 1004 can be used to transport signals received from and sent to a host device, base station, mobile devices, a building or other device by way of a communications interface 1008; the communications interface 1008 can comprise a wireless interface for interfacing to the host device, base station, mobile devices, a building or other device utilizing any of various present or future wireless signaling protocols (e.g., LTE, WiFi, WiMAX, IEEE 802.xx, 5G, etc.)]; and

However, Henry does not teach that one or more transceivers [is] coupled to at least one heat spreader with a boiling or evaporation microstructure surface and coupled to the one or more antennas.

Saturley teaches:
one or more transceivers coupled to at least one heat spreader with a boiling or evaporation microstructure surface and coupled to the one or more antennas [Saturley: 0002; heat sinks are used to cool high power components in many different electronic assemblies, e.g., computers, networking equipment, optical modems, lasers, transceivers, switch circuitry, etc.; to improve heat sink performance, one or more heat pipes (with a higher thermal conductivity than solid materials) may be added to the system; at the hot interface of a heat pipe, a liquid in contact with a thermally conductive solid surface turns into a vapor by absorbing heat from that surface; the vapor then travels along the heat pipe to the cold interface and condenses back into a liquid--releasing the latent heat. The liquid then returns to the hot interface through either capillary action, centrifugal force, or gravity, and the cycle repeats].

In Henry-Saturley combination, Henry teaches that other directed and undirected model classification approaches comprise, e.g., naive Bayes, Bayesian networks, decision trees, neural networks, fuzzy logic models, and probabilistic classification models providing different patterns of independence can be employed [Henry: 0470].

However, Henry-Saturley does not teach a cloud trained neural network whose network parameters are down- sampled and filter count reduced before transferring to the edge neural network.

Lau teaches:
a cloud trained neural network whose network parameters are reduced before transferring to the edge neural network [Lau: 0018; matrix processing nodes 130 may include cloud services 120 and/or servers implemented with matrix processing functionality (e.g., application servers in a datacenter), edge devices 110 implemented with matrix processing functionality (e.g., end-user devices 112, Internet-of-Things an efficient hardware-based approach for performing max pooling in an artificial neural network; max pooling is a down-sampling operation that reduces the spatial size of an input feature map, for example, to reduce the amount of parameters and computation in the neural network; a max pooling layer, for example, is often inserted between successive convolutional layers in a convolutional neural network. Max pooling is performed by sliding a "max filter" throughout the input feature map, identifying the maximum value within each filter position on the input feature map, and storing the respective maximum values in an output feature matrix].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Henry, Saturley, and Lau in order to move heat away from components to heat sinks where thermal energy may be dissipated into the environment [Saturley: 0003] and address the demand for high-performance and flexible processing of matrix operations [Lau: 0002].

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468